*736Close, P. J., Hagarty, Carswell and Johnston, JJ., concur; Adel, J., dissents, and votes to affirm the judgment, with the following memorandum: Upon the testimony of the many witnesses who said that the defendant was not struck and that he showed no marks of physical violence, and the testimony of the photographer, in my opinion, it may not he said that the verdict of the jury, implicit in which is the finding that the confession of the defendant was freely and voluntarily made, is against the weight of the evidence.